244 F.2d 782
Otto RUSCHE, Appellant,v.Herbert BROWNELL, Jr., Attorney General of the United States, et al., Appellees.
No. 13361.
United States Court of Appeals District of Columbia Circuit.
Argued May 15, 1957.
Decided May 23, 1957.

Mr. George Eric Rosden, Washington, D. C., for appellant.
Mr. Samuel Z. Gordon, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Messrs. George B. Searls and Irwin A. Seibel, Attys., Dept. of Justice, were on the brief, for appellees. Mr. Oliver Gasch, U. S. Atty., and Mr. Lewis Carroll, Asst. U. S. Atty., also entered appearances for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the defendant in a suit brought under § 9(a) of the Trading with the Enemy Act, 40 Stat. 411, 50 U.S.C.A.Appendix, § 9(a), for the recovery of property vested by the Attorney General in 1950 and 1951 on his finding that it was enemy owned. We find no error affecting substantial rights.


2
Affirmed.